DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species B, G, I, K (claims 19-25) in the reply filed on 27 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18 (Fig. 6A), 62 (Fig. 10), 112 (Fig. 14), 118 (Fig. 14), 170 (Figs. 15-16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 14 has solid shading which is not allowed in accordance with 35 CFR 1.84 (m). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the limitations “coupling mechanism” and “threaded fastening means” of claim 19 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 

Claim 19 recites the limitation “an atomizer located at a base of the cartridge with a threaded fastening means to connect the cartridge to the face mask,” where both the language and the formatting of the newly introduced limitation implies that the “threaded fastening means to connect the cartridge to the face mask” is “with” the “atomizer located at a base of the cartridge” because the threaded fastening means is part of the atomizer. However, upon further review of the instant disclosure, all embodiments of the invention show the atomizer (28 in Fig. 2, 54 in Fig. 8, 114 in Fig. 14) to be on a side of the cartridge that is opposite the side where a mouthpiece or face mask are connected to the device. Because of the fastening means “connect the cartridge to the face mask,” the level of one of ordinary skill and the level of predictability in the art are not sufficient in understanding the requirements to fulfill a limitation where an atomizer further comprises (or is “with”) a fastening means as presented in the instant disclosure. The breadth of the claims is therefore uncertain because if this limitation is the error of a hanging participle or other grammar, a person of ordinary skill would not know whether similar interpretations need to be made for other limitations in the claim. One of ordinary skill in the art would not be able to, without undue experimentation, assemble a device as described in this limitation. For examination purposes, the limitation “an atomizer … with a threaded fastening means” will be interpreted as the cartridge comprises an atomizer and the cartridge has a threaded fastening means, where the two structures are independent of one another. Claims 20-25 are rejected for incorporating this deficiency due to their respective dependencies on claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 19, the limitation “an atomizer … with a threaded fastening means” is indefinite because it is unclear how the threaded fastening means is meant to be interpreted as part of the atomizer. In Figure 14 specifically, the atomizer is element 114 and the threaded fastening means is element 120, which are on opposite sides of the same structure, cartridge 122. However, the claim limitation requires a narrower and non-enabled interpretation of the threaded fastening means being part of the atomizer because of use of the term “with.” For examination purposes, the limitation “an atomizer … with a threaded fastening means” will be interpreted as the cartridge comprises an atomizer and the cartridge has a threaded fastening means, where the two structures are independent of one another. Claims 20-25 are rejected for incorporating this deficiency due to their respective dependencies on independent claim 19.
Claim limitations “coupling mechanism” and “threaded fastening means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the “coupling mechanism,” the instant disclosure fails to describe equivalent structures than the attachment shown in Figs. 11-13 and mentioned verbatim in ¶0097-0099. For the “threaded fastening means,” there is only one mention of the term verbatim that gives no explanation for the required structure or equivalents in ¶0101. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Upon further review of the instant specification, there are mentions of “threads” that read on the term “threaded fastening means” in ¶0109-0111. For examination purposes, the “threaded fastening means” will be interpreted as threads.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2011/0120455) in view of Levin et al (US 2013/0298905) further in view of Chaudry et al (US 2003/0124063) further in view of Lieberman et al (US 2008/0178886).
Regarding claim 19, Murphy discloses:
A lung cleansing system (Fig. 1, 2) comprising: a mouthpiece; and a cartridge (3) , wherein the cartridge (3) further comprises: a drip-tip (21) with a one-way valve (9) located at one end (10) of the cartridge (3) to facilitate a flow of fluid (¶0023 – the valve 9 opens to allow pressurized air out of the canister 5); a threaded fastening means (8) to connect the cartridge (3) to the mouthpiece (1) (¶0023 – the threaded fastening means is a threaded filament 8 that keeps the device as a whole loaded and connected); a spring-loaded valve (19, 23) connected to the one-way valve (9) (¶0025-0026 – the valve is in the form of a valve block 22 connected compression spring 19 that remains closed until there is sufficient pressure at the mouthpiece); and a fill valve (4) located at the other end of the cartridge (3) next to the fastening means (8) (¶0023 – the cap 4 acts as a valve by limiting the passage of a canister 5 into the cartridge 3).
(Fig. 3A) with a liquid or gel inhalant that is vaporized by an atomizing unit (51; Fig. 3B) before being inhaled through a mouthpiece (1) (¶0049) in order to be able to use a substance as desired for inhalation such as herbal or smoking aromatics that reach the lungs (¶0036-0037). It would have been obvious to one of ordinary skill in the art of vapor inhalation devices prior to the effective filing date of the claimed invention to have modified the device of Murphy to incorporate a liquid form of inhalant in combination with an atomizer as taught by Levin in order to use a variety of substances for inhalation, as recognized by Levin. This modification in view of Liu also renders obvious having liquid flow onto a vaporizing surface of the atomizer (Levin, ¶0049) and that the atomizer is located at a base (or one side) of the cartridge (Levin, Fig. 3B; Murphy, Fig. 4) because the atomizer must be placed in proximity to the mouthpiece in order for a user to be able to inhale the vaporized inhalant.
Murphy in view of Levin is silent regarding a face mask with a coupling mechanism. Instead, Murphy teaches using a mouthpiece. However, Chaudry teaches an inhalation delivery system (Figs. 3, 4) that is attached to a face mask or mouthpiece interchangeably during use of the device (¶0061 – aerosol can pass to a patient for inhalation either through a mouthpiece or using a facemask). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Murphy to incorporate a connection to a face mask as taught by Chaudry because such a modification would be the result of a simple substitution of one known element (the mouthpiece of Murphy) for another known element (the face mask of Chaudry) to obtain predictable results (deliver vapor to a user). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Such a modification would also result in the cartridge (vapor source) being connected to the face mask.
Murphy in view of Levin and Chaudry is silent regarding the face mask including a coupling mechanism. However, Lieberman teaches using a face mask (10; Fig. 1) with an inhalation device that has a coupling mechanism (16) in order to change the inhalation device or the size of the mask as required by the user (¶0045-0046). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Murphy in view of Chaudry 
Regarding claim 20, Murphy in view of Levin, Chaudry, and Lieberman discloses:
The vaporizing lung cleansing system of claim 19, wherein the one-way valve (9) comprises: an inlet tract (5); a disc (11); a spring (19); a spring rod (22); and a seal (15); wherein the spring-loaded valve (19, 22) is engaged when a user orally contacts an anterior end (1) of the vaporization system (Fig. 1) through the face mask (as modified in view of the teachings of Chaudry and Lieberman) resulting in a pressure drop which causes the spring rod (22) to push up on the spring (19) and release a controlled amount (¶0026 – the user puffs on the mouthpiece of the device to reduce the pressure so that the spring rod 22 (valve block) moves toward the mouthpiece and opens the fluid passages so that the fluid, as modified in view of Levin, can be vaporized and then inhaled by the user) of liquid into the atomizer (as modified in view of the teaching of Levin) through an inlet tract (16).  
Regarding claim 21, Murphy in view of Levin, Chaudry, and Lieberman discloses:
Murphy in view of Levin, Chaudry, and Leiberman disclose the vaporizing lung cleansing system of claim 19 wherein the atomizer taught by Levin heats the liquid to a temperature range from 160°C to 210°C (Levin, ¶0059), which falls into the range of 100°C - 250°C.  
Regarding claim 23, Murphy in view of Levin, Chaudry, and Leiberman discloses the vaporizing lung cleansing system of claim 19, wherein the face mask taught by Leiberman comprises a raised, arcuately disposed facial contact surface (Lieberman; Fig. 1, 14) disposed to match the contour of the area surrounding a human nose to provide an occlusive seal (¶0050-0051 – the seal portion 14 seals the mouth and nose of a user and matches the contour of the user’s face).
Regarding claim 24, Murphy in view of Levin, Chaudry, and Lieberman discloses:
The vaporized lung cleansing system of claim 19, wherein the system delivers plain menthol to cleanse lungs (¶0031 – the flavorant is menthol, which is fully capable of cleansing the lungs).
Regarding claim 25, Murphy in view of Levin, Chaudry, and Lieberman discloses:
The vaporized lung cleansing system of claim 19, wherein the cartridge (3) is removable (Fig. 2; ¶0023 – the device can be completely disassembled and the cartridge can be removed from the body tube 2).
22 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Levin further in view of Chaudry further in view of Lieberman further in view of Zaffaroni et al (US 2008/0038363).
Murphy in view of Levin, Chaudry, and Leiberman disclose the vaporizing lung cleansing system of claim 19 but is silent regarding the system creating nanoparticles in a range of 50-400nm size. However, Zaffaroni teaches that an inhalation system can be adjusted to form particles in the 10-100 nm size range, or ultra-fine aerosols (¶0047), which overlaps with the claimed range. Although Murphy discloses a system that allows droplets that range from 2-50 micron to pass through, Murphy also teaches a configuration of nozzle (Murphy; 21; ¶0034) that collects larger droplets. Depending on the inhalant and the target location in the lungs of the inhalant, it would be obvious to one of ordinary skill in the art of vapor inhalation to modify the device of Murphy to adjust the system and produce particles in a range of 10-100 nm as taught by Zaffaroni in order to deliver a target inhalant to a target location of the lungs as required by the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/13/2021